In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J), dated May 22, 2003, which granted the *777defendant’s motion for summary judgment dismissing the complaint for failure to serve a timely notice of claim.
Ordered that the order is affirmed, with costs.
Service of a notice of claim upon the defendant New York City Health and Hospitals Corporation (hereinafter the NYCHHC) is a condition precedent to the commencement of a tort action against it pursuant to General Municipal Law § 50-e. Contrary to the plaintiff’s contention, her service of a notice of claim upon the Office of the Comptroller of the City of New York was insufficient to constitute service upon the NYCHHC (see Hazell v New York City Health & Hosps. Corp., 290 AD2d 533 [2002]; Stallworth v New York City Health & Hosps. Corp., 243 AD2d 704 [1997]; cf. Mercado v New York City Health & Hosps. Corp., 247 AD2d 55 [1998]).
Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint for failure to serve a timely notice of claim. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.